Citation Nr: 1721031	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral macular degeneration secondary to service-connected diabetes mellitus, type II (DM). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, denied service connection for half ocular degeneration disorder.

In July 2014, the Board remanded this matter for further evidentiary development, and in August 2015, the Board denied the claim.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a Memorandum Decision vacating the Board's August 2015 decision and remanding the matter for additional proceedings consistent with the decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the instructions in the Court's Memorandum Decision, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for macular degeneration secondary to service-connected DM.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).   Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Here, the Veteran contends that his macular degeneration is due to or aggravated by his service-connected DM.  An October 2014 VA examiner opined that it was less like than not that the Veteran's macular degeneration was due to his service-connected DM because while "being diabetic puts one at higher risk for having macular degeneration, [there] is no proven causal relationship, nor has it been shown to aggravate macular degeneration."  Instead, the VA examiner found that the Veteran's disability was due to other risk factors, such as his age, family history, and hypertension.  In August 2015, the Board denied the service connection claim based on the VA examiner's opinion, finding that it was "the only competent medical opinion of record regarding etiology of macular degeneration," and that it was against the claim.

The Court found that the Board failed to provide an adequate statement of reasons and bases for its failure to seek clarification from the October 2014 VA examiner.  Specifically, the Court noted that, while the examiner listed several risk factors that he believed were the cause of the Veteran's current disability, the examiner did not explain why those factors were more likely than the Veteran's service-connected DM to cause his macular degeneration.  The Court found that the VA examiner "simply listed data and conclusions with no connecting rationale."  In addition, although the examiner stated that there was no causal relationship between being diabetic and macular degeneration despite the increased risk, the Court found that this statement was not an adequate rationale.  As such, the Court vacated the Board's decision and remanded the claim for the Board to seek clarification from the October 2014 VA examiner "to ascertain why he concluded that the [Veteran's other] risk factors were more likely to cause or aggravate [his] macular degeneration."  

In an April 2017 letter, the Veteran's representative likewise requested that the Board remand the claim in accordance with the Court's Memorandum Decision.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's macular degeneration claim to the October 2014 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate whether it is at least as likely as not that the Veteran's macular degeneration is either (a) caused or (b) aggravated by his service-connected DM.  

The examiner must provide a complete rationale for any opinion set forth, to specifically include an explanation as to why other risk factors (i.e. age, family history, hypertension, etc.) are more likely than the Veteran's service-connected DM to cause his macular degeneration.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




